Appeal from a decision of the Unemployment Insurance Appeal Board which held claimant ineligible *589for unemployment insurance benefits on the ground that she was not available for employment within the meaning of the statute prohibiting payment of benefits to any claimant “who is not ready, willing and able to work in his usual employment ” (Labor Law, § 591, subd. 2). Claimant stated her occupation to be that of hat check girl with 12 years experience in New York City. There was substantial evidence to support the findings that she went to California to visit her parents in an area in which there was no opportunity for employment in her occupation and that her alleged efforts to find such employment in Los Angeles, some 60 miles distant from her temporary residence, were but “token in nature”. Decision unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.